           Case 2:19-cv-19589-MCA Document 4 Filed 11/26/19 Page 1 of 1 PageID: 22




DNJ-Civ-Dl 5 Order Dismissing Appeal


                                       UNITED STATES DISTRICT COURT
                                                            for the
                                                   DISTRICT OF NEW JERSEY


        IN RE: Palmetto Construction Services, LLC
                                                                         Bankruptcy Case No. 19-2105 1
                                       Debtor(s)

       PALMETTO CONSTRUCTION
                                                                         Civil Action No. 19-cv-19589
                                       Appellant(s),

                   V.

       ACCOLEND, LLC                                                      ORDER DISMISSING APPEAL
                                       Appellee(s).




                 FT APPEARING to the Court that on October 29, 2019         a Notice of Appeal
         was filed from the Order of the Bankruptcy Court dated  October 17. 2019         and
         entitled Debtor’s Notice of Appeal                                                   and

                IT FURTHER appearing to the Court the appellant has not filed a Designation of
         Contents of Record and Statement of Issues pursuant to the provisions of Bankruptcy Rule
         8009, nor has applied for an extension of time to do so, and that the time for tiling same has
         expired;


                   IT IS, on this 20        day of November            2019


                ORDERED that the Notice of Appeal in this matter be and the same is hereby dismissed
         under Federal Rule of Bankruptcy Procedure 8003 for failure to comply with Federal Rule of
         Bankruptcy Procedure 8009.



                                                                      sI
                                                                        Signature of Judicial Officer
                                                                        Madeline C. Arleo, USDJ
                                                                       Name and Title of Judicial Officer
